*509ORDER
The Disciplinary Review Board on April 23, 1999, having filed with the' Court its decision concluding that JACK D. BERSON, formerly of ABSECON, who was admitted to the bar of this State in 1980, and who was temporarily suspended from the practice of law by Order of the Court dated March 18, 1999, and suspended for an additional three months effective April 20, 1999, and who remains suspended at this time, should be suspended from the practice of law for a further period of three months for violating RPC 1.1(a) (gross neglect), RPC 1.3 (lack of diligence), RPC 1.4(a) (failure to communicate), and RCP 8.1(b) (failure to cooperate with ethics authorities);
And the Disciplinary Review Board having also concluded that on reinstatement to practice respondent should be required to practice under supervision for a period of one year;
And good cause appearing;
It is ORDERED that JACK D. BERSON is suspended from the practice of law for a period of three months and until the further Order of the Court, effective July 20, 1999; and it is further
ORDERED that on reinstatement respondent shall practice law under the supervision of a practicing attorney approved by the Office of Attorney Ethics for a period of one year and until further Order of the Court; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent be restrained and enjoined from practicing law during the period of suspension and that respondent comply with Rule 1:20-20; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.